 



Exhibit 10.36
 
SIPEX CORPORATION
as the Company
and
RODFRE HOLDINGS LLC
as the Purchaser
SECURITIES PURCHASE AGREEMENT
Dated as of March 29, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. Purchase and Sale of Note
    1  
SECTION 2. Purchaser’s Representations and Warranties
    2  
SECTION 3. Representations, Warranties and Covenants of the Company
    5  
SECTION 4. Covenants
    11  
SECTION 5. Conditions to the Company’s Obligation to Close
    13  
SECTION 6. Conditions to Purchaser’s Obligation to Purchase
    13  
SECTION 7. Miscellaneous
    15  

      SCHEDULE

 
   
Schedule A
  Wire Instructions
 
    EXHIBITS

 
   
Exhibit A
  Form of Note
Exhibit B
  Secretary’s Certificate

-i-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 29,
2007, by and between Sipex Corporation, a Delaware corporation (the “Company”),
and Rodfre Holdings LLC (the “Purchaser”), a Delaware Corporation.
     THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:
     A. In accordance with the terms and conditions of this Agreement, the
Company has agreed to issue and sell, and the Purchaser has agreed to purchase
at any time and from time to time from the date hereof until 5:00 p.m.,
California Time, June 30, 2008, the Company’s 9% Unsecured Junior Notes with
convertible interest due June 30, 2008 (such note(s), in the form attached
hereto as Exhibit A, as the same may be amended, modified or supplemented from
time to time in accordance with the terms thereof, each a “Note” or
collectively, the “Notes”) in an aggregate amount of up to U.S. $10,000,000.00
(the “Principal Amount”).
     B. Subject to and contingent upon the Securities and Exchange Commission’s
(the “SEC”) declaration of the effectiveness of the Registration Statement that
is required to be filed pursuant to Section 2(a) of the Registration Rights
Agreement, dated as of May 26, 2006 by and among the Company and the buyers
listed on the Schedule of Buyers attached thereto, the annual interest of the
Notes shall be, at the option of the Purchaser, convertible into shares of the
common stock, $0.01 par value per share (the “Common Stock”), of the Company on
the terms set forth in the Notes. The shares of Common Stock issuable upon
conversion of the accrued interest on the Notes are referred to herein
collectively as the “Conversion Shares.” The Notes and the Conversion Shares are
referred to herein as the “Securities.”
     C. This Agreement and the Notes, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (the “Transaction”) are referred to herein collectively as the
“Transaction Documents.”
     NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:
     SECTION 1. Purchase and Sale of Notes
     (a) Closing of Notes
          (1) Subject to the prior satisfaction (or written waiver) of the
conditions set forth in Sections 5 and 6 of this Agreement, the Company shall
have the right, from time to time, to issue and sell to Purchaser, and Purchaser
agrees to purchase from the Company, one or more Notes in denominations of U.S.
$500,000.00 or more, for an aggregate amount not to exceed U.S. $10,000,000.00.
Notwithstanding the foregoing, upon notification to the Purchaser of the
completion of a Change of Control and/or upon repayment by the Company of all
outstanding Notes, pursuant to Section 6(e) of said Notes, the Purchaser shall
be entitled to refuse in its sole discretion to purchase any more Notes under
this Agreement.

 



--------------------------------------------------------------------------------



 



          (2) The date and time of the sale of each Note (each a “Closing”)
shall be at such place and time as the parties may specify(each a “Closing
Date”), and shall be subject to the satisfaction (or waiver) at each Closing
Date of the conditions set forth in Sections 5 and 6 of this Agreement.
     (b) Form of Payment. On each such Closing Date, (i) Purchaser shall pay the
Company for the Note to be issued and sold to such Purchaser on such Closing
Date, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions attached hereto on Schedule A (or such other
wire instructions as the Company may provide), and (ii) the Company shall
deliver to Purchaser a properly authenticated Note representing the principal
amount of the Note , duly executed on behalf of the Company and registered in
the name of the Purchaser, that the Purchaser is purchasing from the Company
pursuant to this Agreement.
     SECTION 2. Purchaser’s Representations and Warranties. Purchaser represents
and warrants to the Company that as of the date hereof and in respect of each
applicable Closing Date:
     (a) Investment Purpose. Purchaser is acquiring the Note, and upon
conversion of the Note (if applicable) owned by it, Purchaser will acquire the
Conversion Shares then issuable upon conversion thereof, for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales or
distributions registered or exempted under the Securities Act of 1933, as
amended (the “Securities Act”).
     (b) Accredited Investor Status. Purchaser is and shall remain an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act as of the date of this Agreement.
     (c) Reliance on Exemptions. Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein and in the Note
in order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Securities.
     (d) Information. Purchaser believes it (i) has been furnished with or
believes it has had full access to all of the information that it considers
necessary or appropriate for deciding whether to purchase the Securities,
(ii) has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities,
(iii) can bear the economic risk of a total loss of its investment in the
Securities and (iv) has such knowledge and experience in business and financial
matters so as to enable it to understand the risks of and form an investment
decision with respect to its investment in the Securities. Neither such
inquiries nor any other due diligence investigations conducted by Purchaser or
its advisors, if any, or its representatives shall limit, modify, amend or
affect the Company’s representations and warranties contained in this Agreement
and the Purchaser’s right to rely thereon.

-2-



--------------------------------------------------------------------------------



 



     (e) No Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (f) Transfer or Resale. Purchaser understands that none of the Securities
have been or will be registered under the Securities Act or any state securities
laws, and the Securities may not be offered for sale, sold, assigned or
transferred without registration under the Securities Act or an exemption
therefrom and that, in the absence of an effective registration statement under
the Securities Act, such Securities may only be sold under certain circumstances
as set forth in the Securities Act, it being understood that nothing in this
Agreement shall restrict any transfer of Securities to (a) the Company or (b) an
affiliate of the holder of such Securities (provided that in the case of
(b) above the transferor furnishes the Company with such certifications, legal
opinions or other information as the Company may reasonably request to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities
Act).
     (g) Legends.
          (1) Purchaser understands that, until the later of (i) the end of the
holding period under Rule 144(k) of the Securities Act (or any successor
provision) and (ii) such time as Purchaser ceases to be an “affiliate” of the
Company as such term is defined in Rule 144 of the Securities Act, the Note (and
all securities issued in exchange therefor or in substitution thereof, other
than Conversion Shares, which shall bear the legend set forth in Section 2(g)(2)
of this Agreement, if applicable) shall bear a legend in substantially the
following form:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.
     The legend set forth above shall be removed and the Company shall issue a
new Note of like tenor and aggregate principal amount and which shall not bear
the restrictive legends required by this Section 2(g)(1), (i) if, in connection
with a sale transaction, such holder provides the Company with an opinion of
counsel reasonably acceptable to the Company to the effect that a public sale,
assignment, pledge or transfer of the Note may be made without registration
under the Securities Act, or (ii) upon expiration of the two-year holding period
under Rule 144(k) of the Securities Act (or any successor rule). The Company
shall not require such opinion of counsel for the sale of Securities in
accordance with Rule 144 of the Securities Act in the event that the Seller
provides

-3-



--------------------------------------------------------------------------------



 



such representations that the Company shall reasonably request confirming
compliance with the requirements of Rule 144.
          (2) Such Purchaser understands that, until the later of (i) the end of
the holding period under Rule 144(k) of the Securities Act (or any successor
provision) with respect to the Conversion Shares issued upon any conversion of
the Note, and (ii) such time as Purchaser ceases to be an “affiliate” of the
Company as such term is defined in Rule 144 of the Securities Act, any stock
certificate representing Conversion Shares issued upon such conversion of the
Note shall bear a legend in substantially the following form unless the Note
submitted for conversion, does not bear the legend specified in Section 2(g)(1):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION
THEREFROM.
     The legend set forth above shall be removed and the Company shall issue the
Conversion Shares without such legend to the holder of the Conversion Shares
upon which it is stamped, (i) if such Conversion Shares have been resold or
transferred pursuant to a registration statement under the Securities Act, as
amended, and the registration statement was effective at the time of such
transfer, (ii) if, in connection with a sale transaction, such holder provides
the Company with an opinion of counsel reasonably acceptable to the Company to
the effect that a public sale, assignment, pledge or transfer of the Conversion
Shares may be made without registration under the Securities Act, or (iii) upon
the later of (a) expiration of the two-year period under Rule 144(k) of the
Securities Act (or any successor rule) and (b) such time as Purchaser ceases to
be an “affiliate” of the Company as such term is defined in Rule 144 of the
Securities Act. The Company shall not require such opinion of counsel for the
sale of Conversion Shares in accordance with Rule 144 of the Securities Act,
provided that the Seller provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144.
          (3) Purchaser understands that, in the event Rule 144(k) as
promulgated under the Securities Act (or any successor rule) is amended to
change the two-year period under Rule 144(k) (or the corresponding period under
any successor rule), (i) each reference in Sections 2(g)(1) and 2(g)(2) of this
Agreement to “two (2) years”, the “two-year period” or “two-year holding period”
shall be deemed for all purposes of this Agreement to be references to such
changed period, and (ii) all corresponding references in the Note shall be
deemed for all purposes to be references to the changed period, provided that
such changes shall not become effective if they are otherwise prohibited by, or
would otherwise cause a violation of, the then-applicable federal securities
laws.
     (h) Authorization; Enforcement; Validity. The Transaction Documents have
been duly and validly authorized, executed and delivered on behalf of Purchaser
and are valid and binding

-4-



--------------------------------------------------------------------------------



 



agreements of Purchaser enforceable against Purchaser in accordance with their
terms, subject as to enforceability to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as the
indemnification agreements of Purchaser may be legally unenforceable.
     (i) Residency. Purchaser is a resident of that country or state specified
in its address on the signature page hereto and executed by it.
     (j) Additional Acknowledgement. Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement and the Note and that it has independently determined to enter into
the transactions contemplated hereby and thereby.
     With the exception of Section 2(h), the Purchaser’s representations and
warranties made in this Section 2 are made solely for the purpose of permitting
the Company to make a determination that the offer and sale of the Note pursuant
to this Agreement complies with applicable United States federal and state
securities laws and not for any other purpose. Accordingly, other than
Section 2(h), the Company should not rely on such representations and warranties
for any other purpose.
     SECTION 3. Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Purchaser
that as of the date hereof and in respect of each applicable Closing Date
subject to such exceptions as set forth in the Company’s public reports filed
with the SEC (the “SEC Filings”) or in a letter from the Company to Purchaser
dated as of a Closing Date (the “Disclosure Letter”), which exceptions must be
non-material and acceptable to purchaser, acting reasonably:
     (a) Organization. The Company is duly organized and validly existing in
good standing under the laws of the jurisdiction of its organization. Each of
the Company and its subsidiaries listed on Exhibit 21.1 to its Annual Report on
Form 10-K for the year ended December 31, 2005 (the “Subsidiaries”) has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and as described in the Company’s most recently
filed Annual Report on Form 10-K, including all exhibits, supplements and
amendments thereto, and the Company’s most recently filed Quarterly Report on
Form 10-Q, including all exhibits, supplements and amendments thereto and the
Company’s current reports on Form 8-K filed since the date of the Company’s last
Form 10-K or 10-Q, and is registered or qualified to do business and in good
standing in each jurisdiction in which the failure to be so qualified would have
a Material Adverse Effect, and to the Company’s knowledge, no proceeding has
been instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
As used in this Agreement, “Material Adverse Effect” means any material adverse
effect upon (i) the business, financial condition, results of operations,
assets, properties or operations of the Company and its Subsidiaries, considered
as one enterprise, or (ii) the Company’s ability to perform its obligations
under this Agreement. No Subsidiary of the Company is a “significant subsidiary”
of the Company as such term is defined in Rule 1-02(w) of Regulation S-X.

-5-



--------------------------------------------------------------------------------



 



     (b) Due Authorization and Valid Issuance. The Company has all requisite
power and authority to execute, deliver and perform its obligations under the
Transaction Documents, and the Transaction Documents and the transactions
contemplated thereby have been duly authorized by the Company and its Board of
Directors and no further consent or authorization by the Company, or its
shareholders is required. Each of the Transaction Documents has been validly
executed and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Note being purchased by the Purchaser
hereunder will, upon issuance pursuant to the terms hereof, be duly authorized,
validly issued, fully paid and nonassessable, and shall be free from all liens,
claims and encumbrances, except encumbrances or restrictions arising under U.S.
federal or state securities laws, with respect to the issuance thereof, and the
Purchaser shall be entitled to all the rights set forth therein.
     (c) Non-Contravention. The execution, delivery and performance of the
Transaction Documents, including without limitation the issuance and sale of the
Note to be sold by the Company under the Transaction Documents, the fulfillment
of the terms of the Transaction Documents and the consummation of the
transactions contemplated thereby, will not constitute a violation of, or
default (with the passage of time or otherwise) under (i) any bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound when such violation,
conflict or default, individually, or in the aggregate, would have a Material
Adverse Effect, (ii) the articles of organization, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties when such violation, conflict or
default would have a Material Adverse Effect. In addition, the execution,
delivery and performance of the Transaction Documents, including without
limitation the issuance and sale of the Note to be sold by the Company under the
Transaction Documents, the fulfillment of the terms of the Transaction Documents
and the consummation of the transactions contemplated thereby, will not result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the properties or assets of the Company or
any Subsidiary (other than an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any Subsidiary is a party
or by which any of them is bound or to which any of the property or assets of
the Company or any Subsidiary is subject where such lien or other restriction
would not have a Material Adverse Effect). Except for such filings and
clearances, if any, as may be required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other

-6-



--------------------------------------------------------------------------------



 



governmental body in the United States or any other person is required for the
execution, delivery and performance of the Transaction Documents, including
without limitation the valid issuance and sale of the Securities to be sold
pursuant to the Transaction Documents, other than such as have been made or
obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws. Assuming the
accuracy of the representations made by Purchaser in Section 2, the issuance by
the Company of the Note is exempt from registration under the Securities Act and
the issuance of the Conversion Shares upon conversion the Notes (if applicable),
will be exempt from registration under the Securities Act under applicable rules
and regulations as currently in effect.
     (d) Capitalization. The Company’s authorized capital stock as of
December 30, 2006 consisted of (i) 60,000,000 shares of Common Stock, $0.01 par
value per share, of which 18,389,862 shares are issued and outstanding at
December 30, 2006, and (ii) 1,000,000 shares of Preferred Stock, $0.01 par value
per share, of which no shares are issued and outstanding at December 30, 2006.
The Company has not issued any capital stock since that date other than pursuant
to (i) the exercise of stock options granted to the Company’s employees and
service providers pursuant to employee benefit plans and contract, (ii) upon
exercise of outstanding warrants or options disclosed in the SEC Filings, or
(iii) upon conversion of the Company’s outstanding 5.5% Redeemable Convertible
Senior Notes Due 2026 (the “Convertible Notes”). The Company has no stock option
or stock purchase plans or other equity incentive plans of any kind other than
those described in the SEC Filings. The Conversion Shares that are contingently
issuable by the Company pursuant to the Transaction Documents have been duly
authorized, and when issued in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
will be free from all taxes, liens and charges with respect to the issuance
thereof, with the holder thereof entitled to all rights accorded to holders of
Common Stock of the Company, generally. The outstanding shares of capital stock
of the Company have been duly and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Except as set forth
herein or in the SEC Filings (including specifically the references to the
agreements entered into in connection with the Convertible Notes), there are no
(i) outstanding rights (including, without limitation, preemptive rights with
respect to issuances by the Company of any securities, including without
limitation the Securities, of the Company), warrants or options to acquire, or
instruments convertible into or exchangeable for, any unissued shares of capital
stock or other equity interest in the Company or any Subsidiary, (ii) contracts,
commitments, agreements, understandings or arrangements of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company or any Subsidiary, or of
any such convertible or exchangeable securities or any such rights, warrants or
options, (iii) outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or any
Subsidiary, (iv) securities or other instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of any of the
Securities under this Agreement, or (v) stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or arrangement. No further
approval or authorization of any

-7-



--------------------------------------------------------------------------------



 



stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. The Company owns the entire equity interest
in each of its Subsidiaries, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest, other than as described in
the SEC Filings. The Company has no outstanding indebtedness for borrowed money
and no agreement regarding borrowings, other than pursuant to the Convertible
Notes and that certain Loan and Security Agreement, dated as of July 21, 2005,
as amended (the “SVB Indebtedness”). Except as disclosed in the SEC Filings,
there are no shareholder rights plans, stockholders agreements, voting
agreements or other similar agreements with respect to the Common Stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
     (e) Legal Proceedings. There is no material action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened to which the Company or any Subsidiary is or may be a party
or of which the business, property, Common Stock, officers or directors (in
their capacities as such) of the Company or any Subsidiary is subject that is
not disclosed in the SEC Filings, except where the same would not result, either
individually or in the aggregate, in a Material Adverse Effect.
     (f) No Violations. Except as disclosed in the SEC Filings neither the
Company nor any Subsidiary (i) is in violation of its charter, bylaws, or other
organizational document, (ii) is in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary, which violation,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, or (iii) is in default (and there exists no condition which,
with the passage of time or otherwise, would constitute a default) in any
respect in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or by which the properties of the Company or
any Subsidiary are bound, which would be reasonably likely to have a Material
Adverse Effect.
     (g) Governmental Permits, Etc. Each of the Company and its Subsidiaries has
all necessary franchises, licenses, certificates and other authorizations from
any foreign, federal, state or local government or governmental agency,
department, or body that are currently necessary for the operation of the
business of the Company and its Subsidiaries as currently conducted and as
described in the SEC Filings except where the failure to currently possess any
such franchise, license, certificate or other authorization would not have a
Material Adverse Effect.
     (h) Intellectual Property. Except as specifically disclosed in the SEC
Filings, (i) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all patents, patent rights, trademarks, copyrights,
licenses, inventions, mask works, trade secrets, trade names, know-how, moral
rights, confidential and proprietary information, compositions of matter,
formulas, designs and proprietary rights (collectively, “Intellectual Property”)
described or referred to in the SEC Filings as owned or possessed by it or that
are necessary for the conduct of its business as now conducted or as

-8-



--------------------------------------------------------------------------------



 



described in the SEC Filings, except where the failure to currently own or
possess would not have a Material Adverse Effect, and (ii) to the Company’s
knowledge, neither the Company nor any of its Subsidiaries is infringing, or has
received any notice of or has any knowledge of any asserted infringement by the
Company or any of its Subsidiaries of, any rights of a third party with respect
to any Intellectual Property that, individually or in the aggregate, would have
a Material Adverse Effect. To the Company’s knowledge, there is no claim, action
or proceeding being overtly threatened against, but which has not been made or
brought against, the Company or any of its Subsidiaries regarding its
Intellectual Property or infringement of other intellectual property rights
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the Company’s knowledge, no third party
has any ownership right, title, interest, claim in or lien on any of the
Intellectual Property and the Company has taken, and in the future the Company
will use its reasonable effort to take, all steps reasonably necessary to
preserve its legal rights in, and the secrecy of, all the Intellectual Property.
To the Company’s knowledge, there is no material unauthorized use, infringement
or misappropriation of any Intellectual Property of the Company or any of the
Subsidiaries by any third party.
     (i) Environmental Matters.
          (1) Except as would not reasonably be likely to result in a material
liability to the Company, no underground storage tanks and no amount of any
substance that has been designated by any governmental agency or by applicable
federal, state or local law to be radioactive, toxic, hazardous or otherwise a
danger to health or the environment, including without limitation, PCBs,
asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous
substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended to date, or defined as a hazardous waste
pursuant to the United States Resource Conservation and Recovery Act of 1976, as
amended to date, and the regulations promulgated pursuant to said laws, but
excluding routine quantities of office and janitorial supplies (a “Hazardous
Material”), are present as a result of the actions of the Company, or, to the
Company’s knowledge, as a result of the actions of a third party, in, on or
under any property, including the land and the improvements, ground water and
surface water thereof, that the Company or any of its subsidiaries currently
owns, operates, occupies or leases, or to the Company’s knowledge, were present
on any other real property at the time it ceased to be owned, operated, occupied
or leased by the Company as a result of the actions of the Company, or to the
Company’s knowledge as a result of the actions of a third party.
          (2) Except as would not reasonably be likely to result in a material
liability to the Company (in any individual case or in the aggregate), neither
the Company nor any Subsidiary has transported, stored, used, manufactured,
disposed of or arranged for the disposal of, released or exposed its employees
or others to Hazardous Materials in violation of any federal, state or local
law, rule, regulation, treaty or statute in effect before the Closing Date
related to protection of human health, safety, and the environment, including
natural resources (collectively, “Environmental Laws”).

-9-



--------------------------------------------------------------------------------



 



          (3) Except as would not reasonably be likely to result in a material
liability to the Company, the Company and the Subsidiaries currently hold and
are in compliance with all approvals, permits, licenses, clearances and consents
required under Environmental Laws for the conduct of the Company’s and the
Subsidiaries’ businesses as currently being conducted.
          (4) No action, proceeding, revocation proceeding, amendment procedure,
writ, injunction or claim is pending, or to the Company’s knowledge, threatened,
alleging that the Company or any of the Subsidiaries are in violation of or
liable under any Environmental Law.
     (j) No General Solicitation; No Integration. Neither the Company nor any
other person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of any of the Securities. The Company has not, directly or indirectly, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which, to its knowledge, is or
will be integrated with the Conversion Shares and/or the Note sold pursuant to
this Agreement.
     (k) Interested Party Transactions. Except as set forth in the SEC Filings,
no officer or director of the Company or the Subsidiaries or any “affiliate” or
“associate” (as those terms are defined in Rule 405 promulgated under the 1933
Act) of any such person has had, either directly or indirectly, a material
interest in: (i) any person or entity which purchases from or sells, licenses or
furnishes to the Company any goods, property, technology, intellectual or other
property rights or services; or (ii) any contract or agreement to which the
Company is a party or by which it may be bound or affected.
     (l) No Material Adverse Change. Since September 30, 2006, the Company has
not experienced or suffered events or conditions which have, in the aggregate,
caused a Material Adverse Effect.
     (m) Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Securities and Exchange Commission (the “SEC”) or the NASD is contemplating
terminating such registration.
     (n) No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the transactions contemplated hereby
or the sale or resale of the Conversion Shares.
     (o) Company not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and immediately after
receipt of payment for the Shares will not be, an “investment company” or an
entity “controlled” by an “investment company” within the

-10-



--------------------------------------------------------------------------------



 



meaning of the Investment Company Act and shall conduct its business in a manner
so that it will not become subject to the Investment Company Act.
     (p) Brokers or Finders. The Company has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.
     (r) Canadian Representations. The Company further represents and warrants
to the Purchaser that, as at the date of issuance of the Note, the Company is
not a “reporting issuer” (or the equivalent) in any Canadian provincial or
territorial jurisdiction.
     (s) Employee Benefits Plans. The Company does not currently have a
guaranteed pension plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068
of ERISA, or a multiemployer plan, under §§4041A, 4202, 4219, 4242, or 4245 of
ERISA.
SECTION 4. Covenants
     (a) Reasonable Efforts. The parties shall use all reasonable efforts to
timely satisfy each of the conditions described in Sections 5 and 6 of this
Agreement.
     (b) Consents. The Company will use all reasonable efforts to obtain all
consents, approvals, authorizations or other orders of, or registration,
qualification or filing with, any regulatory body, administrative agency or
other governmental body in the United States or any other person that is
required for the execution, delivery and performance of the Transaction
Documents, including without limitation the valid issuance and sale of the
Securities to be sold pursuant to the Transaction Documents. The Purchase will
cooperate in good faith in assisting the Purchaser to fulfill this covenant.
     (c) Blue Sky Laws. The Company shall take such action at its own cost and
expense, as the Company shall reasonably determine is necessary to qualify the
Securities for sale to the Purchaser pursuant to this Agreement under applicable
federal securities and securities or “blue sky” laws of the states of the United
States or obtain exemption therefrom, and shall provide evidence of any such
action so taken to each Purchaser.
     (d) Reservation of Shares. The Company and the Purchaser shall take all
commercially reasonable action necessary to at all times have authorized and
reserved for the purpose of issuance, no less than 100% of the number of shares
of Common Stock needed to provide for the issuance of the Conversion Shares.
     (e) Redemptions and Dividends. For so long as Notes are outstanding,
without the prior written approval of the Purchaser, the Company shall not
repurchase, redeem, or declare or pay any cash dividend or distribution on, any
shares of capital stock of the Company.
     (f) Regulatory Filings; Reasonable Efforts.

-11-



--------------------------------------------------------------------------------



 



          (A) Regulatory Filings. Each of the Company and Purchaser shall
coordinate and cooperate with one another and shall each use all reasonable
efforts such that as promptly as practicable after the date hereof, each of the
Company and Purchaser shall make all filings reasonably determined by the
parties to be required by any governmental entity in connection with the
issuance of the Notes and the Conversion Shares (if applicable) and the
transactions contemplated hereby, including, without limitation,
(i) Notification and Report Forms with the United States Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice (“DOJ”) if and as required by the HSR Act, (ii) other
comparable filings pursuant to the merger notification or control laws of any
applicable jurisdiction, as agreed by the parties hereto and (iii) any filings
required under the Securities Act, the Securities Exchange Act of 1934, as
amended, any applicable state or securities or “blue sky” laws and the
securities laws of any foreign country, or any other legal requirement relating
to the issuance of the Note and the Conversion Shares. Each of the Company and
Purchaser will cause all documents that it is responsible for filing with any
governmental entity under this Section 4(f) to comply in all material respects
with all applicable legal requirements.
          (B) Exchange of Information. The Company and Purchaser each shall
promptly supply the other with any information that may be required in order to
effectuate any filings or application pursuant to Section 4(f)(i). Except where
prohibited by applicable legal requirements, each of the Company and Purchaser
shall consult with the other prior to taking a position with respect to any such
filing, shall consider in good faith the views of one another in connection with
any analyses, appearances, presentations, memoranda, briefs, papers, arguments,
opinions and proposals before making or submitting any of the foregoing to any
governmental entity by or on behalf of any party hereto in connection with any
investigations or proceedings in connection with this Agreement or the
transactions contemplated hereby (including under any antitrust or fair trade
legal requirement), coordinate with the other in preparing and exchanging such
information and promptly provide the other with copies of all filings,
presentations or submissions (and a summary of any oral presentations) made by
such party with any governmental entity in connection with this Agreement or the
transactions contemplated hereby, provided that with respect to any such filing,
presentation or submission, each of the Company and Purchaser need not supply
the other with copies (or in case of oral presentations, a summary) to the
extent that any law, treaty, rule or regulation of any governmental entity
applicable to such party requires such party or its subsidiaries to restrict or
prohibit access to any such properties or information.
          (C) Notification. Each of the Company and Purchaser will notify the
other promptly upon the receipt of (i) any comments from any officials of any
governmental entity in connection with any filings made pursuant hereto and
(ii) any request by any officials of any governmental entity for amendments or
supplements to any filings made pursuant to, or information provided to comply
in all material respects with, any legal requirements. Whenever any event occurs
that is required to be set forth in an amendment or supplement to any filing
made pursuant to Section 4(f)(i), the Company or Purchaser, as the case may be,
will promptly inform the other of such occurrence and cooperate in filing with
the applicable governmental entity such amendment or supplement.

-12-



--------------------------------------------------------------------------------



 



          (D) Limitation on Divestiture. Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement shall be deemed
to require the Company or Purchaser or any subsidiary or affiliate thereof to
agree to any divestiture by itself or any of its affiliates of shares of capital
stock or of any business, assets or property, or the imposition of any material
limitation on the ability of any of them to conduct their businesses or to own
or exercise control of such assets, properties and stock.
     SECTION 5. Conditions to the Company’s Obligation to Close. The obligation
of the Company to issue and sell the Notes to the Purchaser at each Closing is
subject to the satisfaction, at or before each Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing Purchaser with prior written notice thereof:
     (a) Transaction Documents. Purchaser shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.
     (b) Payment of Purchase Price. Purchaser shall have delivered to the
Company the purchase price for the Note being purchased by such Purchaser at the
Closing by the Closing Date by wire transfer of immediately available funds
pursuant to the wire instructions attached hereto as Schedule A (or such other
wire instructions as the Company may provide).
     (c) Representations and Warranties; Covenants. The representations and
warranties of the Purchaser shall be true, correct and complete in all respects
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
(which shall be true, correct and complete as of such date)), and the Purchaser
shall have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by such Purchaser at or prior to the
Closing Date.
     SECTION 6. Conditions to Purchaser’s Obligation to Purchase. The obligation
of Purchaser hereunder to purchase the Note from the Company at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Purchaser’s sole
benefit and may be waived by Purchaser at any time in its sole discretion by
providing the Company with prior written notice thereof:
     (a) Transaction Documents. The Company shall have executed each of the
Transaction Documents and delivered the same to the Purchaser.
     (b) Representations and Warranties; Covenants. The representations and
warranties, as qualified by the SEC Filings and any Disclosure Letters, of the
Company shall be true, correct and complete in all respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date (which shall be
true, correct and complete as of such date)) and the Company shall have
performed, satisfied and complied with in all respects the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing

-13-



--------------------------------------------------------------------------------



 



Date. The Purchaser shall have received a certificate, executed by the principal
financial officer of the Company, dated as of the Closing Date, to the foregoing
effect.
     (c) Reservation of Common Stock. As of the Closing Date, the Company shall
have reserved out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the interest on the Notes, 100,000 shares
of its Common Stock and shall have sufficient authorized and unissued shares of
Common Stock to reserve such amount.
     (d) Good Standing Certificates. The Company shall have delivered to
Purchaser a certificate evidencing the incorporation and good standing of the
Company in Delaware issued by the Secretary of State of Delaware as of a date
within ten days of the Closing Date and a certified copy of the Company’s
articles of organization, certified by the Secretary of State of Delaware, as of
a date within ten days of the Closing Date.
     (e) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit B and dated as of the Closing Date, certifying as to adoption
without subsequent modification or amendment of the form of resolutions of the
Board of Directors of the Company consistent with Section 3(b) of this Agreement
and certifying as to the Company’s certification of incorporation and by-laws,
each as in effect at the Closing.
     (f) Filings; Authorizations. The Company shall have made all filings under
all applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws, except for any filings that may be made after the Closing.
     (g) No Injunctions. No temporary restraining order, preliminary or
permanent injunction or other order or decree, and no other legal restraint or
prohibition shall exist which prevents or arguably prevents the consummation of
the transactions contemplated by the Transaction Documents, nor shall any
proceeding have been commenced or threatened with respect to the foregoing.
     (h) No Material Adverse Effect. Between the time of execution of this
Agreement and the Closing Date, no Material Adverse Effect shall occur or become
known (whether or not arising in the ordinary course of business).
     (i) Approval by the Company’s Board of Directors. The Transaction Documents
shall have been approved by the Board of Directors of the Company, in the form
hereof and, if attached as an Exhibit hereto, in the form so attached, at a
general or special meeting in accordance with Company by-laws, and other
requirements.

-14-



--------------------------------------------------------------------------------



 



     SECTION 7. Miscellaneous
     (a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be deemed to be a contract made under the laws of the State of Massachusetts,
and for all purposes shall be, governed by, and considered in accordance with,
the law of the State of Massachusetts. Each party hereby irrevocably submits to
the non-exclusive jurisdiction of the state and federal courts sitting in
Massachusetts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other parties hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.
     (c) Headings. The headings of this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (d) Entire Agreement. This Agreement, the Notes and the documents
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Notes supersede all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
     (e) Amendments. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and Purchaser.
     (f) Waivers. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and the Purchaser. No
consideration shall be

-15-



--------------------------------------------------------------------------------



 



offered or paid to any person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration also is offered to
all of the parties to this Agreement.
     (g) Expenses. The Company and Purchaser shall bear their own legal and
other expenses with respect to this Agreement and the transactions contemplated
hereby.
     (h) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided that
such notice is also delivered via regular mail; or (iii) 1 Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:
     If to the Company:
Sipex Corporation
233 South Hillview Drive
Milpitas, CA 95035
Telephone: (408) 934-7547
Facsimile: (408) 935-7678
Attention: Ray Wallin, CFO
     with a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Robert G. Day
     If to Purchaser, to its address and facsimile number set forth on the
signature page hereto executed by it, with copies to such Purchaser’s
representatives as set forth thereon, or at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party 5 days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (C) provided by a courier or overnight courier
service shall be rebuttal evidence of personal service, receipt by facsimile,
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
     (i) Conflicts. To the extent that any provision of this Agreement or the
Notes is determined, by a court of competent jurisdiction, to conflict with the
provisions of that certain Securities Purchase Agreement dated as of

-16-



--------------------------------------------------------------------------------



 



May 16, 2006 by and among the Company and the individuals listed on the Schedule
of Buyers attached thereto, the parties agree that such conflicting provision of
this Agreement shall be void and of no effect such that this Agreement will not
conflict with the Securities Purchase Agreement, but only for so long as such
conflict, if any, shall subsist.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby, including a Subordination Agreement between
the Purchaser and Silicon Valley Bank.
     (k) Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
     (l) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
     (m) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser.
Purchaser may assign its rights under this Agreement to any person or persons to
whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the Purchaser.
     (n) Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 2 and 3 of this Agreement and the agreements and
covenants set forth in Sections 3, 4 and 5 of this Agreement shall survive until
such time as no Securities remain outstanding. Purchaser shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
     (o) Publicity. On or promptly following the Closing Date, the Company shall
file a Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Securities Exchange Act of
1934, as amended, and attaching the material Transaction Documents (including
all attachments, the “8-K Filing”). Subject to the foregoing, neither the
Company nor Purchaser shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of
Purchaser (although the Purchaser shall be consulted by the Company in
connection with any such press release prior to its release and shall be given
the opportunity to review its contents), to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations. Each of the

-17-



--------------------------------------------------------------------------------



 



Company and the Purchaser shall have the right to approve before issuance any
press releases or any other public statements by the other party with respect to
the transactions contemplated by the Transaction Documents.
     (p) Remedies. Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of this Agreement shall be
entitled to enforce such rights to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Purchaser. The Company
therefore agrees that the Purchaser shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.

            “COMPANY”

SIPEX CORPORATION
      By:   /s/ Ralph Schmitt       Name:   Ralph Schmitt      Title:   Chief
Executive Officer    

[Signature of the Purchaser on Following Page]
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 



--------------------------------------------------------------------------------



 



            “PURCHASER”


RODFRE HOLDINGS LLC
      By:   /s/ Joseph Prudente         (signature of authorized representative)
 

    Name: Joseph Prudente

Its:      Director

Address: 41 Main Street, Bolton, MA, 01740

Telephone: (978) 779-3000

Fax:             (978) 779-3050

Tax I.D. or SSN: 47-0935666     

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.
THIS SECURITY IS SUBORDINATED TO THE EXTENT SET FORTH IN THE SUBORDINATION
AGREEMENT DATED AS OF THE DATE HEREOF BY THE COMPANY, LENDER AND SILICON VALLEY
BANK AS PER SECTION 5 HEREOF.
SIPEX CORPORATION
9% UNSECURED JUNIOR NOTE WITH CONVERTIBLE INTEREST DUE
JUNE 30, 2008
No. 2006-1 [TBD – up to an aggregate amount of U.S. $10,000,000]
     SECTION 1. Security.
     This Security is a duly authorized 9% Unsecured Junior Note with
contingently convertible interest due June 30, 2008 of Sipex Corporation, a
Delaware corporation (the “Company”). Capitalized terms used and not otherwise
defined herein, shall have the respective meanings given to those terms in
Section 10 hereof.
     SECTION 2. Principal Amount and Interest.
          (a) The Company for value received, hereby promises to pay to the
order of Rodfre Holdings LLC (“Lender”), or its registered assigns, the
principal sum of [TBD – (up to an aggregate amount of U.S. $10,000,000)] (the
“Principal Amount”) on June 30, 2008 (the “Final Maturity Date”) or on such
earlier date as this Security may become due and payable, as set forth herein.
The Company shall have the option to pay any portion of the principal at any
time prior to the Final Maturity Date. Subject to other provisions of this
Security, which may result in increases to the applicable interest rate, the
Company also undertakes to pay to the Holder, interest, at the rate of 9% per
annum (“Interest”) compounded quarterly, before default and/or maturity, and
payable on the Final Maturity Date and the lower of (i) 15% per annum or
(ii) the maximum rate allowed by applicable law, compounded quarterly, after
default and/or maturity. Interest shall accrue as and from the date that the
purchase price of this Security is paid by the Lender to the Company (or to an
agreed upon escrow agent, as the case may be).
     On each of June 30, 2007, September 30, 2007, and December 31, 2007, and
March 31, 2008, the accrued Interest for the quarterly period ending on that
date shall be compounded and thereafter Interest shall accrue on the sum of the
Principal Amount and

 



--------------------------------------------------------------------------------



 



the amount of Interest accrued during such quarterly period and each previous
quarterly period (if any) described in this paragraph. The sum total of the
Principal Amount and the Conversion Account Balance shall constitute the
“Adjusted Principal Amount”.
     The amount due and payable on the Final Maturity Date or on the date of any
redemption pursuant to Section 4 shall be the Adjusted Principal Amount, as
applicable, adjusted to reflect any portion of the Conversion Account Balance
(as defined below), which the Holder has converted or elected to convert into
Common Stock.
          (b) Interest shall be computed on the basis of a 365 day year, and
actual days elapsed. Interest shall be payable in U.S. Dollars to the Holder in
whose name this Security was registered at the close of business on the Final
Maturity Date.
          (c) Payment of the Principal Amount of and Interest accrued on this
Security shall be made upon the surrender of this Security to the Company, at
the office designated by the Company for delivery of notices pursuant to Section
11(a) hereof (the “Designated Office”), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts.
          (d) Payment of the Principal Amount, and Interest, shall be made by
wire transfer of immediately available funds to the Holder entitled thereto in
accordance with the wire transfer instructions provided by the Holder to the
Company at least three Business Days prior to the Final Maturity Date.
     SECTION 3. Conversion.
     For purposes of calculating the amount of Interest available to be
converted in accordance with this Section 3, Interest accruing under Section
2(a) (including compounded interest) shall be credited on a daily basis to a
notional account (the “Conversion Account”). Subject to the Registration
Statement Effectiveness Restriction, on June 30, 2007, September 30, 2007,
December 31, 2007, March 31, 2008, and again on June 30, 2008 (each a
“Conversion Date”), the Holder shall have the right to convert, on each such
occasion, any and all Interest then credited to the Conversion Account (the
“Conversion Account Balance”) into Common Stock of the Company. The following
terms and conditions set forth in this Section 3 shall also be applicable to the
conversion of the Conversion Account Balance.
          (a) (1) Subject to the Registration Statement Effectiveness
Restriction and compliance with applicable laws, including but not limited to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if and to
the extent that the same may be applicable, the Holder of this Security may
convert the Conversion Account Balance (or any portion thereof) into Common
Stock at the Conversion Price then in effect. The number of shares of Common
Stock into which all or any portion of the Conversion Account Balance may be
converted upon any such conversion shall be a number of shares equal to the
quotient (rounded down to the nearest whole share) obtained by dividing (A) the
then Conversion Account Balance or portion thereof being converted by (B) the
Conversion Price then in effect; provided, however, that in no event

3



--------------------------------------------------------------------------------



 



may the Holder convert a portion of the Conversion Account Balance that would
result in the issuance of shares of Common Stock in excess of 19.9% of the total
number of shares of Common Stock outstanding immediately prior to conversion.
     Subject to the other provisions of this Agreement pertaining to adjustment
of the Conversion Price (as defined below), the rate at which the Conversion
Account Balance may be converted into Common Stock (the “Conversion Price”)
shall be equal to the volume weighted average Closing Price of the Common Stock,
for the twenty Trading Days immediately preceding the Conversion Date; provided,
however, that in no event shall the Conversion Price ever be less than the
applicable “Conversion Price” of those certain 5.5% Convertible Senior Notes Due
2026 issued by the Company on May 18, 2006. To convert Conversion Account
Balance or any portion thereof, the Holder hereof shall, not less than five
(5) nor more than thirty (30) days prior to the applicable Conversion Date:
(x) send by facsimile (or otherwise deliver) a copy of the fully executed
conversion notice in the form attached as Exhibit A hereto (the “Conversion
Notice”) to the Company, and (y) pay any transfer taxes or other applicable
taxes or duties, if any, required in connection with the issuance of shares of
Common Stock in the name of someone other than the Holder. Upon receipt by the
Company of a facsimile copy of a Conversion Notice from the Holder, the Company
shall as soon as practicable, but in any event on or before the second Business
Day following the date of receipt of the Conversion Notice, send, via facsimile
(or otherwise deliver), a confirmation to the Holder and the transfer agent for
the Common Stock stating that the Conversion Notice has been received, the date
upon which the Company expects to deliver the Common Stock issuable upon such
conversion and the name and telephone number of a contact person at the Company
regarding the conversion. The Company shall not be obligated to issue shares of
Common Stock upon a conversion unless the Holder complies with the foregoing
requirements set forth in this paragraph.
     On or prior to the third Business Day after any Conversion Date (the “Share
Delivery Date”), the Company shall issue and deliver to the Holder or its
nominee (x) that number of shares of Common Stock issuable upon conversion of
the portion of the Conversion Account Balance being converted and (y) if
applicable, cash in lieu of any fractional shares pursuant to Section 3(a)(5).
If the Company’s transfer agent is participating in DTC’s Fast Automated
Securities Transfer program, and so long as the certificate for the Common Stock
to be issued upon conversion of the Conversion Account Balance is not required
to bear a legend and the Holder is not then required to return such certificate
for the placement of a legend thereon and the Holder has provided the Company
with the information required by DTC relating to the DTC account of the Holder
or such Holder’s nominee, the Company shall cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion of the
Conversion Account Balance to the Holder by crediting the account of the Holder
or its nominee with DTC through its Deposit Withdrawal Agent Commission system.
If the aforementioned conditions for a DTC Transfer are not satisfied, the
Company shall deliver to the Holder physical certificates representing the
Common Stock issuable upon conversion of the Conversion Account Balance.
Further, even if the aforementioned conditions to a DTC Transfer are satisfied,
the Holder may instruct the Company in writing to deliver to the

4



--------------------------------------------------------------------------------



 



Holder physical certificates representing the Common Stock issuable upon
conversion in lieu of delivering such shares by way of DTC Transfer.
               (2) The Holder, as such, is not entitled to any rights of a
holder of Common Stock until the Holder has converted all or a portion of the
Conversion Account Balance into Common Stock, and only to the extent all or a
portion of the Conversion Account Balance is deemed to have been converted into
Common Stock pursuant to this Section 3.
               (3) The Conversion Account Balance shall be deemed to have been
converted immediately prior to the close of business on the Conversion Date, and
at such time the rights of the Holder of this Security as the Holder hereof
shall cease with respect to the portion of the Conversion Account Balance
converted on such Conversion Date, and the Person or Persons entitled to receive
the shares of Common Stock issuable upon conversion shall be deemed to be a
stockholder of record as of the Conversion Date.
               (4) N/A.
               (5) The Company will not issue fractional shares of Common Stock
upon conversion of all or a portion of the Conversion Account Balance. In lieu
thereof, the Company will pay an amount in cash for the current market value of
the fractional shares. The current market value of a fractional share shall be
determined (calculated to the nearest 1/1000th of a share) by multiplying the
Conversion Price by such fractional share and rounding the product to the
nearest whole cent.
               (6) The Company shall, if the Holder so elects, deliver the
Common Stock issuable upon conversion of all or a portion of the Conversion
Account Balance to any third party designated by the Holder, subject to
compliance with Sections 3(e) and 11(b) hereof.
          (b) N/A.
          (c) In case at any time after the date hereof:
               (1) N/A.
               (2) the Company shall authorize the granting to the holders of
its Common Stock generally of rights or warrants to subscribe for or purchase
any shares of capital stock of any class (or of securities convertible into
shares of capital stock of any class) or of any other rights;
               (3) there shall occur any reclassification of the Common Stock of
the Company (other than a subdivision or combination of its outstanding Common
Stock, a change in par value, a change from par value to no par value or a
change from no par value to par value), or any merger, consolidation, statutory
share exchange or combination to which the Company is a party and for which
approval of any stockholders of the Company is required, or the sale, transfer
or conveyance of all or substantially all of the assets of the Company; or

5



--------------------------------------------------------------------------------



 



               (4) there shall occur the voluntary or involuntary dissolution,
liquidation or winding up of the Company;
               (5) the Company shall cause to be provided to the Holder of this
Security in accordance with Section 11(a), at least 20 days (or 10 days in any
case specified in clause (2) above) prior to the applicable record or effective
date hereinafter specified, a written notice (which notice shall not include any
material non-public information) stating:
                    (A) the date on which a record is to be taken for the
purpose of such dividend, distribution, grant of rights or warrants, or, if a
record is not to be taken, the date as of which the holders of shares of Common
Stock of record to be entitled to such dividend, distribution, rights or
warrants are to be determined; or
                    (B) the date on which such reclassification, merger,
consolidation, statutory share exchange, combination, sale, transfer,
conveyance, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of shares of
Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities, cash or other property deliverable upon such
reclassification, merger, consolidation, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up.
               At any time prior from the date of such notice to the applicable
record or effective date on which any of the foregoing events is to occur, the
Holder shall have the right to convert the Conversion Account Balance into
Common Stock, and all other provisions of this Security pertaining to conversion
of the Conversion Account Balance on a Conversion Date shall apply mutatis
mutandis to such conversion.
          (d) The Company shall ensure the reservation of sufficient shares of
Common Stock to allow the conversion of the Conversion Account Balance. The
Company covenants that all shares of Common Stock that may be issued upon
conversion of the Conversion Account Balance will upon issue be free from
preemptive rights and validly issued, fully paid and nonassessable.
          (e) Except as provided in the next sentence, the Company will pay any
and all taxes (other than taxes on income) and duties that may be payable in
respect of the issue or delivery of Common Stock upon conversion of the
Conversion Account Balance. The Company shall not, however, be required to pay
any tax or duty that may be payable in respect of any transfer involved in the
issue and delivery of Common Stock in a name other than that of the Holder of
this Security, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the reasonable satisfaction of the Company that
such tax or duty has been paid.
          (f) If any of following events occur:
               (1) any reclassification or change of the outstanding shares of
Common Stock (other than a change in par value, or from par value to no par
value, or from no par

6



--------------------------------------------------------------------------------



 



value to par value, or as a result of a subdivision or combination), as a result
of which holders of Common Stock shall be entitled to receive Capital Stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock;
               (2) any merger, consolidation, statutory share exchange or
combination of the Company with another Person as a result of which holders of
Common Stock shall be entitled to receive stock, securities or other property or
assets (including cash) with respect to or in exchange for such Common Stock; or
               (3) any sale or conveyance of the properties and assets of the
Company as, or substantially as, an entirety to any other Person as a result of
which holders of Common Stock shall be entitled to receive stock, securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock.
               (4) Then the Company or the successor or purchasing entity, as
applicable, shall execute with the Holder of this Security a supplemental
agreement providing that the Conversion Account Balance shall be convertible
into the kind and amount of shares of capital stock and other securities or
property or assets (including cash) that such Holder would have been entitled to
receive upon such reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance had the Conversion Account
Balance been converted into Common Stock immediately prior to such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance assuming the Holder, as a holder of Common
Stock, did not exercise its rights of election, if any, as to the kind or amount
of securities, cash or other property receivable upon such reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance (provided that, if the kind or amount of securities, cash or other
property receivable upon such reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance is not the same for
each of the shares of Common Stock in respect of which such rights of election
shall not have been exercised (“Non-Electing Share”), then for the purposes of
this Section 3(f) the kind and amount of securities, cash or other property
receivable upon such reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance for each Non-Electing Share
shall be deemed to be the kind and amount so receivable per share by a plurality
of the Non-Electing Shares). Such supplemental agreement shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3. If, in the case of any such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance, the stock or other securities and assets
receivable thereupon by a holder of Common Stock includes shares of stock or
other securities and assets of a person other than the successor, purchasing or
transferee entity, as applicable, in such reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance, then
such supplemental agreement shall also be executed by such other person and
shall contain such additional provisions to protect the interests of the Holder
as the Board of Directors shall reasonably consider necessary by reason of the
foregoing.

7



--------------------------------------------------------------------------------



 



     The above provisions of this Section 3(f) shall apply to successive or a
series of related reclassifications, changes, mergers, consolidations, statutory
share exchanges, combinations, sales and conveyances.
          (g) The Company: (i) will use its reasonable best efforts to effect
all registrations with, and obtain all approvals by, all governmental
authorities that may be necessary under any United States federal or state law
(including the Securities Act, the Exchange Act and state securities and Blue
Sky laws) for the Common Stock issuable upon conversion of the Conversion
Account Balance to be lawfully issued and delivered as provided herein, and
thereafter publicly traded (if permissible under the Securities Act) and
qualified or listed as contemplated by clause (ii) (it being understood that the
Company shall not be required to register the Common Stock issuable on
conversion of the Conversion Account Balance under the Securities Act); and
(ii) will use its reasonable best efforts to list the Common Stock required to
be issued and delivered upon conversion of the Conversion Account Balance within
30 calendar days after each applicable Conversion Date, on each national
securities exchange on which outstanding Common Stock is listed or quoted at
such time of such delivery, or if the Common Stock is not then listed on any
national securities exchange, to qualify the Common Stock for quotation on the
Nasdaq Stock Market or such other inter-dealer quotation system, if any, on
which the Common Stock is then quoted.
          (h) In the event that the Registration Statement that is required to
be filed pursuant to Section 2(a) of the Registration Rights Agreement, dated as
of May 26, 2006 by and among the Company and the buyers listed on the Schedule
of Buyers attached thereto is not declared effective by the Commission prior to
the date upon which the Holder becomes entitled to convert the principal amount
of this Security into Common Stock of the Company, the applicable Interest rate
shall be increased by five percentage points (5%) (or such lesser amount if
necessary to prevent a violation of law), as of such date, until such
Registration Statement has been declared effective.
     SECTION 4. Rights of the Holder upon a Change of Control.
          (a) Conversion Rights and Repayment.
               (1) In the event that a Change of Control shall occur at any time
prior to the Final Maturity Date, the Holder of this Security shall have the
right (each such right, a “Change of Control Right”), at the Holder’s sole
discretion, but subject to the provisions of Sections 4(b) and 4(c) and to the
Registration Statement Effectiveness Restriction: (i) to convert any portion of
the Conversion Account Balance into Common Stock at the Conversion Price then in
effect, on the terms and conditions of Section 3 and/or (ii) to elect to require
that the Company (or its successor) repay the entire outstanding Principal
Amount and accrued interest, and upon such election, to be notified by the
Company (or its successor) no later than five (5) business days following such
Change of Control that the Company shall repay the Principal Amount and accrued
Interest to the Holder within thirty (30) calendar days of the effective date of
Change of Control.

8



--------------------------------------------------------------------------------



 



          (b) No sooner than 15 days nor later than 10 days prior to the
expected date of consummation of a Change of Control, but in no event prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder a
“Change of Control Notice”. The Change of Control Notice shall include a form of
Conversion Notice and a form of Notice of Election to Require Redemption, to be
completed by the Holder and delivered to the Company pursuant to this
Section 4(b), and shall state the following:
               (1) that it is a Change of Control Notice pursuant to this
Section 4;
               (2) the events causing the Change of Control and the expected
date of such Change of Control; and
               (3) the procedures with which such Holder must comply to exercise
its right to have the Conversion Account Balance converted and/or this Security
repurchased pursuant to Section 4(a), including the date by which the completed
Conversion Notice or Notice of Election to Require Repayment and this Security
must be delivered to the Company in order to have the Conversion Account Balance
converted or this Security redeemed by the Company pursuant to Section 4(a), the
address for delivery, the Conversion Price then in effect and any adjustments
thereto, the amount of accrued and unpaid interest thereon as of the expected
date of consummation of such Change of Control, and that this Security as to
which a Conversion Notice has been given may be converted.
     No failure by the Company to give the foregoing Change of Control Notice
shall limit the Holder’s right to exercise its rights pursuant to Section 4(a).
     (c) To exercise a Change of Control Right pursuant to Section 4(a), a
Holder must deliver to the Company, at its Designated Office on or prior to the
close of business on the Business Day prior to the date on which the Change of
Control is consummated, the following:
          (1) a completed Conversion Notice, the form of which is contained in
Exhibit A hereto, and/or a completed Notice of Election to Require Repayment,
the form of which is contained in Exhibit B hereto; and
          (2) this Security, with, if the Company so requires, due endorsement
by, or a written instrument of transfer, in form satisfactory to the Company
duly executed by, the Holder or such Holder’s attorney duly authorized in
writing.
     (d) In the event that the Holder becomes entitled to convert the Conversion
Account Balance pursuant to this Section 4, the Conversion Price shall be the
average of the closing price of the Company’s Common Stock for the twenty
(20) trading days immediately preceding the announcement by the Company of the
change of control; provided, however, that in no event shall the Conversion
Price ever be less than the applicable “Conversion Price” of those certain 5.5%
Convertible Senior Notes Due 2026 issued by the Company on May 18, 2006.

9



--------------------------------------------------------------------------------



 



     SECTION 5. Subordination
     (a) This Security and all rights of payment and indebtedness evidenced by
this Security are hereby expressly subordinated both in security and right of
payment to the prior payment in full in cash of the Company’s obligations to
Silicon Valley Bank. pursuant to the terms of Loan and Security Agreement, dated
as of July 21, 2005, as amended, between the Company and Silicon Valley Bank
(the “SVB Facility”) and of the Company’s obligations pursuant to its 5.5%
Convertible Senior Notes Due 2026 issued by the Company on May 18, 2006. For the
avoidance of doubt, no payment or prepayment shall be made by the Company to the
Holder with respect to the indebtedness evidenced by this Security unless and
until the Company shall have satisfied all of its obligations to Silicon Valley
Bank pursuant to the SVB Facility and to the Holders of the 5.5% Convertible
Senior Notes Due 2026 issued by the Company on May 18, 2006 pursuant to such
notes. Subject to the Registration Statement Effectiveness Restriction, the
foregoing subordination shall not adversely affect or preclude the exercise by
the Holder of any and all conversion rights granted hereunder.
     SECTION 6. Covenants of the Company.
     (a) The Company covenants and agrees that it will duly and punctually pay
or cause to be paid the Principal Amount, and the interest accrued thereon at
the times and in the manner provided for herein.
     (b) Unless otherwise permitted herein, the Company will do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence and the rights (charter and statutory) of the Company and each of its
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right with respect to a Subsidiary if the Company shall
determine in good faith that the preservation thereof is no longer desirable in
the conduct of the business of the Company and its Subsidiaries as a whole and
that the loss thereof is not disadvantageous in any material respect to the
Holder.
     (c) The Company covenants and agrees that it shall, at all times during the
term hereof and until the Final Maturity Date:
               (1) provide the Holder, within one (1) business day of the
release of same to Silicon Valley Bank, with a copy of any certificate issued by
the Company in respect of its compliance with financial covenants including, but
not limited to, any underlying financial ratios and compliance calculations;
               (2) provide the Holder, within (1) business day of the release of
same to the Trustee (as defined in the Indenture described hereafter), with any
notice given, pursuant to Section 5.10 (a) or (b) of that certain Indenture
dated as of May 16, 2006 in relation to the Company’s 5.5% Convertible Senior
Notes due 2026; and
               (3) within one (1) business day of acquiring knowledge of a
default under any material contract or of circumstances that may result in
material adverse changes to the Company’s financial position, the Company shall
notify the Holder, in writing, of the specific nature of such default and/or
circumstances and of the expected impact of same upon the Company.

10



--------------------------------------------------------------------------------



 



     (d) The Company and its Affiliates, shall not, without the prior approval
of the Holder, which may be withheld at the Holder’s discretion acting
reasonably and in good faith, enter into any contracts or agreements, or
subscribe any obligations, the result of which would be to increase existing
Indebtedness, or create new Indebtedness and/or charge, mortgage or otherwise
encumber the Company’s property.
     (e) The Company and its Affiliates shall not, without the prior written
consent of the Lender, enter into any contract for the borrowing of money, or
sale of debt instruments, or raise money by way of venture capital, or issuance
of securities, either in a public or private placement, unless the proceeds
thereof are first allocated to the repayment of this Security, or other senior
Indebtedness of the Company; provided that in the latter case; (i) such new
borrowing shall not be upon terms and conditions that are less favourable to the
Company and its Affiliates, in any material respect, than those of such senior
Indebtedness; and (ii) such new borrowings shall not actually increase the total
amount of senior Indebtedness of the Company.
     (f) The Company and its Affiliates shall not, without the prior written
consent of the Holder, enter into any contract for the borrowing of money, or
sale of debt instruments, or raise money by way of venture capital, or issuance
of securities, either in a public or private placement, unless the proceeds
thereof amount to at least the aggregate amount of this Security and all other
Securities purchased pursuant to the Purchase Agreement.
      Nothing herein is to be construed as precluding or limiting the ability of
the Company to avail itself of or borrow under the SVB Facility.
SECTION 7. Events of Default.
     (a) “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order):
          (1) the Company defaults in the payment of the Principal Amount,
and/or interest accrued thereon, (a “Defaulted Payment”), when the same becomes
due and payable;
          (2) the Company fails, to perform or observe in any material respect
any material term, covenant or agreement contained in this Security or the
Purchase Agreement and, in any case, the default continues for a period of
15 days after written notice of such failure, requiring the Company to remedy
the same, shall have been given to the Company by the Holder or in the event of
a material breach of any representations or warranties of the Company in this
Security or the Purchase Agreement;
          (3) the Company or any Subsidiary of the Company (A) fails to make any
payment at maturity, including any grace period, in respect of any obligation
for borrowed money evidenced by an Instrument (other than this Security) in an
outstanding principal amount in excess of $1,000,000 and such failure continues
without such Indebtedness having been discharged within 15 days or (B) defaults
with respect to any Instrument, which default permits or results in the
acceleration of Indebtedness represented by such Instrument (other than this
Note) in an amount in excess of $1,000,000 without such default or acceleration
having been cured, waived, rescinded or annulled within 15 days;

11



--------------------------------------------------------------------------------



 



          (4) the entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company or any Subsidiary of the
Company in an involuntary case or proceeding under any applicable U.S. federal
or state bankruptcy, insolvency, reorganization or other similar law or (B) a
decree or order adjudging the Company or any Subsidiary of the Company bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Subsidiary of the Company, under any applicable U.S. federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Company or any Subsidiary of the Company or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 30 consecutive days; or
          (5) the commencement by the Company or any Subsidiary of the Company
of a voluntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any Subsidiary of the Company, to the entry of a decree or order for
relief in respect of the Company or any Subsidiary of the Company in an
involuntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company or any Subsidiary of the Company, or the filing by the Company or any
Subsidiary of the Company of a petition or answer or consent seeking
reorganization or relief under any applicable U.S. federal or state law, or the
consent by the Company or any Subsidiary of the Company to the filing of such
petition or to the appointment of or the taking of possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Subsidiary of the Company, or the making by the Company or
any Subsidiary of the Company of an assignment for the benefit of creditors, or
the admission by the Company or any Subsidiary of the Company in writing of its
inability to pay the Company’s or any Subsidiary of the Company’s debts
generally as they become due, or the taking of corporate action by the Company
or any Subsidiary of the Company expressly in furtherance of any such action.
          A default under clause (2) above is not an Event of Default until the
Holder notifies the Company of the default and, if applicable, the Company does
not cure such default (and such default is not waived) within the time specified
in clause (2) above after actual receipt of such notice. Any such notice must
specify the default, if applicable demand that it be remedied, and state that
such notice is a “Notice of Default”.
     (b) If an Event of Default (other than an Event of Default specified in
Sections 7(a)(4) or 7(a)(5) hereof with respect to the Company) occurs and is
continuing, the Holder, by written notice to the Company, may declare due and
payable, in whole or in part, in its unfettered and absolute discretion, the
Principal Amount, as well as any interest accrued on this Security to the date
of payment. Upon a declaration of acceleration, such Principal Amount (or part
thereof, as the case may be) and accrued and unpaid interest to the date of
payment, shall be immediately due and payable.

12



--------------------------------------------------------------------------------



 



          Upon the occurrence and during the continuance of any Event of
Default, in addition to and without limitation of the other rights of the Holder
hereunder, and subject to the Registration Statement Effectiveness Restriction:
          (1) all Conversion Rights in respect of accrued Interest shall
immediately and automatically become exercisable and the provisions of this
Security pertaining to adjustment of the Conversion Price and corresponding
number of Conversion Rights shall apply mutatis mutandis; and
          (2) Upon the occurrence and during the continuance of any Event of
Default, in addition to and without limitation of the other rights of the Holder
hereunder, and subject to the Registration Statement Effectiveness Restriction,
the Holder shall have the right to convert any part of or the entire amount of
the then outstanding principal amount into common stock of the Company, at a
conversion rate that shall be 80% of the average closing price of the Company’s
Common Stock for the twenty (20) trading days immediately preceding the date of
the Conversion Notice; provided, however, that in no event shall this conversion
rate ever be less than the applicable “Conversion Price” of those certain 5.5%
Convertible Senior Notes Due 2026 issued by the Company on May 18, 2006. In
addition, in no event shall the conversion of the outstanding principal amount
result in the issuance of shares of Common Stock in excess of 19.9% of the total
number of shares of Common Stock outstanding immediately prior to conversion. In
such event, the provisions of Section 3, which deal with conversion, shall apply
to such conversion of the Principal Amount of this Security mutatis mutandis.
     If an Event of Default specified in Section 7(a)(4) or 7(a)(5) occurs with
respect to the Company, the Principal Amount and accrued and unpaid interest on
this Security shall become and be immediately due and payable, without any
declaration or other act on the part of the Holder.
     (c) If an Event of Default with respect to this Security occurs and is
continuing, the Holder may pursue any available remedy by proceeding at law or
in equity (including a decree of specific performance and/or other injunctive
relief) to collect the Defaulted Payment or interest or any other amount due and
payable on this Security or to enforce the performance of any provision of this
Security.
     (d) Notwithstanding any other provision in this Security, the Holder of
this Security shall have the right, which is absolute and unconditional, to
receive payment of the Principal Amount and accrued interest on or after the
respective due dates, to convert the Conversion Account Balance in accordance
with Section 3 or to bring suit for the enforcement of any such payment and/or
the right to convert the Conversion Account Balance, and such rights shall not
be impaired or affected adversely without the consent of the Holder. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof).

13



--------------------------------------------------------------------------------



 



     (e) If the Holder of this Security has instituted any proceeding to enforce
any right or remedy under this Security and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Holder, then and in every such case, subject to any determination in such
proceeding, the Company and the Holder shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Holder shall continue as though no such proceeding had been
instituted.
     (f) Except as otherwise provided herein, no right or remedy conferred in
this Security upon the Holder is intended to be exclusive of any other right or
remedy available to the Holder under this Security and the Purchase Agreement,
and every right and remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
     (g) The Company covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
to take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Security; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Holder hereof, but will suffer and permit the
execution of every such power as though no such law had been enacted.
     SECTION 8. Consolidation, Merger, Etc.
     (a) The Company shall not consolidate with or merge into any other Person
or, directly or indirectly, convey, transfer, sell or lease its properties and
assets as, or substantially as, an entirety to any Person unless:
               (1) In the event that the Company shall consolidate with or merge
into another Person or convey, transfer, sell or lease its properties and assets
substantially as an entirety to any Person, the Person formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or sale, or which leases, all or substantially all of
the properties and assets of the Company shall be a corporation, partnership,
limited liability company or other business entity organized and validly
existing under the laws of the United States of America, any State thereof or
the District of Columbia, which shall, prior to or upon the consummation of such
transaction, expressly assume, if other than the Company, by an agreement
supplemental hereto, executed and delivered to the Holder of this Security in
form reasonably satisfactory to the Holder, the due and punctual payment of the
Principal Amount of and any interest on this Security and the performance or
observance of every covenant of this Security on the part of the Company to be
performed or observed, including without limitation the Conversion Rights
provided herein; and

14



--------------------------------------------------------------------------------



 



          (2) immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing.
     (b) Upon any consolidation of the Company with, or merger of the Company
into, any other Person or any conveyance, transfer, sale or lease of all or
substantially all of the properties and assets of the Company in accordance with
Section 8(a), the successor Person formed by such consolidation or into which
the Company is merged or to which such conveyance, transfer, sale or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Security with the same effect as if such
successor Person had been named as the Company herein, and thereafter, except in
the case of a lease, the predecessor Person shall be relieved of all obligations
and covenants under this Security.
     SECTION 9. N/A
     SECTION 10. Definitions. Unless otherwise defined in this Security, the
following capitalized terms shall have the following respective meanings when
used herein:
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which the banking institutions in the State of New York are
authorized or obligated by law or executive order to close or be closed.
     “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) equity of such Person, but excluding any debt
securities convertible into such equity.
     A “Change of Control” shall be deemed to have occurred if any of the
following occurs after the date hereof:
               (1) the consolidation, merger or other business combination
(including, without limitation, a reorganization or recapitalization) of the
Company with or into another Person (other than (A) a consolidation, merger or
other business combination (including, without limitation, reorganization or
recapitalization) in which holders of the Company’s voting power immediately
prior to the transaction continue

15



--------------------------------------------------------------------------------



 



after the transaction to hold, directly or indirectly, the voting power of the
surviving entity or entities necessary to elect a majority of the members of the
board of directors (or their equivalent if other than a corporation) of such
entity or entities, or (B) pursuant to a migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company);
               (2) the sale or transfer of all or substantially all of the
Company’s assets; or
               (3) the consummation of a purchase, tender or exchange offer made
to and accepted by the holders of more than 50% of the outstanding shares of
Common Stock (other than a purchase or tender or exchange offer made by the
Company or any of its subsidiaries that does not result in the transaction
constituting a “Rule 13e-3 transaction” for purposes of Rule 13e-3 under the
Exchange Act).
     “Closing Date” means the date of the closing of the purchase and sale of
this Security pursuant to the Purchase Agreement.
     “Closing Price” means, as of any date, the last reported sales price per
share of Common Stock on such date or, in case no such reported sale takes place
on such date, the average of the reported closing bid and asked prices in either
case on the Nasdaq Stock Market (the “NSM”) or, if the Common Stock is not
quoted on the NSM, on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
quoted on the NSM or listed or admitted to trading on any national securities
exchange, the average of the closing bid and asked prices of such security on
the over-the-counter market on the day in question as reported by the OTC
Bulletin Board or the Pink Sheets, LLC, or a similar generally accepted
reporting service or, in case such prices are not so available, the average of
the closing bid and asked prices, as furnished by any two members of the
National Association of Securities Dealers, Inc. selected from time to time by
the Company for that purpose. If the Closing Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder, provided that any dispute as to such
Closing Price shall be determined by the Company and the Holder in accordance
with Section 11(d).
     “Commission” means the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Securities and Exchange
Act of 1934, as amended, or the Securities Act, whichever is the relevant
statute for the particular purpose.
     “Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company.

16



--------------------------------------------------------------------------------



 



     “Convertible Securities” shall mean any evidences of indebtedness, shares
(other than Common Stock) or other securities convertible into or exchangeable
for Common Stock.
     “Defaulted Payment” has the meaning set forth in Section 7(a)(1) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.
     “fair market value” shall, except as otherwise specifically defined
elsewhere, mean, if there is a current market for the asset, debt or transaction
in question, the amount that a willing buyer would pay a willing seller in an
arm’s length transaction or, in the absence of a current market value for such
asset, debt or transaction, the amount determined in good faith by an
independent third party jointly selected by the Holder and the Company.
     “Final Maturity Date” has the meaning set forth in Section 2(a) hereof.
     “Holder” means the person in whose name this Security is registered on the
Note Register.
     “Indebtedness” means, with respect to any Person, at any date of
determination (without duplication):
          (a) all obligations and other liabilities (contingent or otherwise) of
such Person for borrowed money (including obligations of the Company in respect
of overdrafts, foreign exchange contracts, currency exchange agreements,
interest rate protection agreements, and any loans or advances from banks,
whether or not evidenced by notes or similar instruments) or evidenced by bonds,
debentures, notes or similar instruments (whether or not the recourse of the
lender is to the whole of the assets of such Person or to only a portion
thereof),
          (b) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit, bank guarantees or
bankers’ acceptances,
          (c) all obligations and liabilities (contingent or otherwise) in
respect of leases of such Person required, in conformity with generally accepted
accounting principles, to be accounted for as capitalized lease obligations on
the balance sheet of such Person,
          (d) all obligations of such Person (contingent or otherwise) with
respect to an interest rate swap, cap or collar agreement or other similar
instrument or agreement,

17



--------------------------------------------------------------------------------



 



          (e) all direct or indirect guaranties or similar agreements by such
Person in respect of any obligations or liabilities (contingent or otherwise) of
such Person to purchase or otherwise acquire or otherwise assure a creditor
against loss in respect of, indebtedness, obligations or liabilities of another
Person of the kind described in clauses (a) through (d),
          (f) any indebtedness or other obligations described in clauses
(a) through (e) secured by any mortgage, pledge, lien or other encumbrance
existing on property which is owned or held by such Person, regardless of
whether the indebtedness or other obligation secured thereby shall have been
assumed by such Person and
          (g) any indebtedness or other obligation resulting from “off-balance”
sheet financing, or any such transaction; and
          (h) any and all deferrals, renewals, extensions and refunding of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (a) through (g).
          (i) any partnership obligations of such Person, of the kind described
in clauses (a) through (h).
     “Instrument” means any bond, debenture, note or similar instrument.
     “Note Register” means the register or other ledger maintained by the
Company that records the record owners of this Security.
     “Person” or “person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
     “Purchase Agreement” means the Securities Purchase Agreement entered into
between the Company and the initial holder of this Security relating to the sale
and purchase of this Security.
     “Registration Statement Effectiveness Restriction” means that prior to the
Commission’s declaration of the effectiveness of the Registration Statement that
is required to be filed pursuant to Section 2(a) of the Registration Rights
Agreement, dated as of May 26, 2006 by and among the Company and the buyers
listed on the Schedule of Buyers attached thereto, no amounts outstanding
pursuant to this Note will be convertible into equity securities of the Company.
     “Security” means this Convertible Secured Note, as amended, replaced, or
supplemented from time to time, initially issued on March •, 2007.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

18



--------------------------------------------------------------------------------



 



     “Share Delivery Date” has the meaning set forth in Section 3(a)(1) hereof.
     “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.
     “Trading Day” means, with respect to any security, a day during which
trading in the security generally occurs on the Nasdaq Stock Market or, if the
security is not quoted on the Nasdaq Stock Market, on the principal other
national or regional securities exchange on which the security then is listed
or, if the security is not listed on a national or regional securities exchange,
on the principal other market on which the security is then traded; provided,
however, that “Trading Day” shall not include any day during which trading in
the security is suspended for more than three hours between 9:30 a.m. (New York
time) and 4:00 p.m. (New York time).
     “Voting Stock” of a Person means all classes of Capital Stock or other
interests (including partnership interests) of such Person then outstanding and
normally entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof.
     SECTION 11. Miscellaneous.
     (a) The Company will give prompt written notice to the Holder of this
Security of any change in the location of the Designated Office. Any notices,
consents, waivers or other communications required or permitted to be given
under the terms of this Security must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile, provided that such notice is also delivered by regular
mail; (iii) two (2) Business Days after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
     If to the Company:
Sipex Corporation
233 South Hillview Drive
Milpitas, CA 95035
Telephone: (408) 934-7500
Facsimile: (408) 935-7678
Attention: Ray Wallin, Chief Financial Officer

19



--------------------------------------------------------------------------------



 



     with a copy to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, California 94304
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Robert G. Day
     If to the Holder:
Rodfre Holdings LLC
c/o Joe Prudente
Future Electronics Corp.
41 Main Street
Bolton, MA, 01740
With a copy to:
Future Electronics Inc.
237 Hymus Blvd.
Pointe Claire, Quebec
H9R 5C7
Telephone: (514) 694-7710 Ext: 2986
Facsimile: (514) 694-7515
Attention: Guy Lavergne, Esq.
Associate General Counsel
     or at such other address and/or facsimile number and/or to the attention of
such other person as the recipient party has specified by written notice given
to each other party 5 days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, or (C) provided by a
courier or overnight courier service shall be rebuttal evidence of personal
service, receipt by facsimile, or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.
     (b) (1) The transfer of this Security is registrable on the Note Register
upon surrender of this Security for registration of transfer at the Designated
Office, duly endorsed by, or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Securities, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees. Such
Securities are issuable only in registered

20



--------------------------------------------------------------------------------



 



form without coupons in denominations of $500,000 (or such lesser remaining
amount after all possible issuances in denominations of $500,000). No service
charge shall be made for any such registration of transfer, but the Company may
require payment of a sum sufficient to recover any tax or other governmental
charge payable in connection therewith in the event that the Holder requests
that this Security or the Common Stock issuable hereunder be issued in the name
of someone other than the Holder. Prior to due presentation of this Security for
registration of transfer, the Company and any agent of the Company may treat the
Person in whose name this Security is registered as the owner thereof for all
purposes, whether or not this Security be overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.
          (2) This Security and the Common Stock issuable upon conversion of the
Conversion Account Balance have not been registered under the Securities Act, or
the securities laws of any state or other jurisdiction. Neither this Security
nor the Common Stock issuable upon conversion of the Conversion Account Balance
nor any interest or participation herein may be reoffered, sold, assigned,
transferred, pledged, encumbered or otherwise disposed of (a “Transfer”) in the
absence of such registration or unless such transaction is exempt from, or not
subject to, registration. The Holder by its acceptance of this Security or the
Common Stock issuable upon conversion of the Conversion Account Balance agrees
that it shall not offer, sell, assign, transfer, pledge, encumber or otherwise
dispose of this Security, other than for conversions pursuant to the terms
hereof, or any portion thereof or interest therein. and then (other than with
respect to a Transfer pursuant to a registration statement that is effective at
the time of such Transfer) only to (a) the Company or (b) an Affiliate of the
Holder and in the case of (b) above in which the transferor furnishes the
Company with such certifications, legal opinions or other information as the
Company may reasonably request to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.
          (3) Upon presentation of this Security for registration of transfer at
the Designated Office accompanied by (i) certification by the transferor that
such transfer is in compliance with the terms hereof and (ii) by a written
instrument of transfer in a form approved by the Company executed by the Holder,
in person or by the Holder’s attorney thereunto duly authorized in writing, and
including the name, address and telephone and fax numbers of the transferee and
name of the contact person of the transferee, such Security shall be transferred
on the Note Register, and a new Security of like tenor and bearing the same
legends shall be issued in the name of the transferee and sent to the transferee
at the address and c/o the contact person so indicated. Transfers and exchanges
of this Security shall be subject to such additional restrictions as are set
forth in the legends on this Security and to such additional reasonable
regulations as may be prescribed by the Company as specified in Section 11(b)(2)
hereof. Successive registrations of transfers as aforesaid may be made from time
to time as desired, and each such registration shall be noted on the Note
register.
          (4) Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Security, and in the
case of loss, theft or destruction, receipt of indemnity reasonably satisfactory
to the Company and upon

21



--------------------------------------------------------------------------------



 



surrender and cancellation of this Security, if mutilated, the Company will
deliver a new Security of like tenor and dated as of such cancellation, in lieu
of such Security.
          (5) The Holder represents that it is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act. The Holder has been advised
that this Security and the Common Stock issuable upon conversion of the
Conversion Account Balance have not been registered under the Securities Act, or
any state securities laws and, therefore, cannot be resold unless it is
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. The Holder
is aware that the Company is under no obligation to effect any such registration
or to file for or comply with any exemption from registration. The Holder has
not been formed solely for the purpose of making this investment and is
acquiring the Security for its own account for investment, and not with a view
to, or for resale in connection with, the distribution thereof.
          (6) Such Holder understands that:
               (A) until the end of the holding period under Rule 144(k) of the
Securities Act (or any successor provision), this Security (and all securities
issued in exchange therefor or in substitution thereof, other than the shares of
Common Stock issuable upon conversion of the Conversion Account Balance, which
shall bear the legend set forth in Section 11(b)(6)(B) of this Security, if
applicable) shall bear a legend in substantially the following form:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.
     The legend set forth above shall be removed and the Company shall issue a
new Security of like tenor and aggregate principal amount, and which shall not
bear the restrictive legend required by this Section 11(b)(6)(A), (i) if, in
connection with a sale transaction, the Holder provides the Company with an
opinion of counsel reasonably acceptable to the Company to the effect that a
public sale, assignment, pledge or transfer of this Security may be made without
registration under the Securities Act, or (ii) upon expiration of the applicable
two-year holding period under Rule 144(k) of the Securities Act (or any
successor rule). The Company shall not require such opinion of counsel for the
sale of this Security in accordance with Rule 144 of the Securities Act in the
event that the Holder provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144;

22



--------------------------------------------------------------------------------



 



               (B) until the end of the holding period under Rule 144(k) of the
Securities Act (or any successor provision), any stock certificate representing
such shares of Common Stock shall bear a legend in substantially the following
form unless, in the case of shares of Common Stock issued upon conversion of the
Conversion Account Balance, the Security submitted for conversion is not
required to bear the legend specified in Section 11(b)(6)(A):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION
THEREFROM.
The legend set forth above shall be removed and the Company shall issue a stock
certificate evidencing such shares of Common Stock, as the case may be, without
such legend to the holder of the stock certificate evidencing such shares of
Common Stock and upon which such legend is stamped, (i) if such shares of Common
Stock have been resold or transferred pursuant to the registration statement
contemplated by the Purchase Agreement and the registration statement was
effective at the time of such transfer, (ii) if, in connection with a sale
transaction, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment, pledge or transfer of the shares of Common Stock may be made without
registration under the Securities Act, or (iii) upon expiration of the
applicable two-year holding period under Rule 144(k) of the Securities Act (or
any successor rule). The Company shall not require such opinion of counsel for
the sale of such shares of Common Stock in accordance with Rule 144 of the
Securities Act, provided that the Seller provides such representations that the
Company shall reasonably request confirming compliance with the requirements of
Rule 144; and
               (C) in the event Rule 144(k) as promulgated under the Securities
Act (or any successor rule) is amended to change the two-year holding period
under Rule 144(k) (or the corresponding holding period under any successor
rule), (i) each reference in Sections 11(b)(6) of this Agreement to “two-year
holding period” shall be deemed for all purposes of this Agreement to be
references to such changed period, and (ii) all corresponding references in this
Security shall be deemed for all purposes to be references to the changed
period, provided that such changes shall not become effective if they are
otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.
          (7) Neither this Security nor any term hereof may be amended or waived
orally or in writing, except that any term of this Security may be amended and
the observance of any term of this Security may be waived (either generally or
in a particular instance and either retroactively or prospectively), upon the
approval of the Company and the Holder; provided, however, that the Company may,
without the consent of the

23



--------------------------------------------------------------------------------



 



Holder, amend the Security for the purpose of (i) surrendering any right or
power conferred upon the Company, (ii) providing for Conversion Rights of Holder
if any reclassification or change of the Common Stock or any consolidation,
merger or sale of all or substantially all of the Company’s assets occurs,
(iii) providing for the assumption of the Company’s obligations to the Holder in
the case of a merger, consolidation, conveyance, transfer or lease, or
(iv) reducing the Conversion Price, provided that the reduction will not
adversely affect the interests of the Holder.
          (c) In any case in which the date of maturity of, the date of payment
of any interest on this Security will not be a Business Day, then payment of
such interest on or Principal Amount of this Security need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on such date of maturity or date of payment, as the case
may be, and no interest shall accrue for the period from and after such date.
          (d) In the case of a dispute as to the determination of the Closing
Price, the Conversion Price, the fair market value of assets (other than cash or
securities), or the arithmetic calculation of any shares of Common Stock to be
issued hereunder, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day from the
manifestation of such dispute to the Holder. If the Company and the Holder are
unable to agree upon such determination or calculation of the Closing Price, the
Conversion Price or the fair market value of assets (other than cash or
securities), or the arithmetic calculation of any shares of Common Stock to be
issued hereunder, as the case may be, within one Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within 10 Business Days, submit via facsimile (a) the disputed
determination of Closing Price, the Conversion Price or the fair market value of
assets (other than cash or securities) to an independent, reputable investment
bank selected by the Holder and approved by the Company or (b) the disputed
arithmetic calculation of any shares of Common Stock to be issued hereunder to
the Company’s independent, outside accountant. The Company shall make reasonable
efforts to cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than 15 Business Days from the date it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The fees and expenses of the accountant or
investment bank, as the case may be, shall be paid by the party whose
calculation or determination is, on a percentage basis, the least closest to
that determined by the accountant or investment bank; provided, however, that if
each of the amounts originally determined or calculated by the Company and the
Holder are at least equal to 80% of the amount calculated or determined by the
accountant or investment bank but not more than 120% of the amount calculated or
determined by the accountant or investment bank, then the Company and the Holder
will each pay one half of the fees and expenses of such accountant or investment
bank.
          (e) If (a) this Security is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the

24



--------------------------------------------------------------------------------



 



Holder otherwise takes action to collect amounts due under this Security or to
enforce the provisions of this Security or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Security, then the
Company shall pay the reasonable costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including but not limited to
reasonable attorneys fees and disbursements.
          (f) THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MASSACHUSETTS.
[Remainder of page intentionally left blank.]

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Security to be duly executed.
     Dated: March •, 2007

                  SIPEX CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                RODFRE HOLDINGS LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONVERSION NOTICE
     The undersigned holder of this Security hereby irrevocably exercises the
Conversion Rights granted pursuant to this Security and does hereby convert the
amount of the Conversion Account Balance below designated, into Common Stock in
accordance with the terms of this Security, and directs that such shares, be
delivered to and be registered in the name of the undersigned unless a different
name has been indicated below. If shares of Common Stock are to be registered in
the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.

             
 
  Dated:        
 
     
 
   
 
                RODFRE HOLDINGS LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

If shares are to be registered in the name of a Person other than the holder,
please print such Person’s name and address:

     
 
Name
   
 
   
 
Address
   
 
   
 
    Social Security or other Taxpayer Identification Number, if any
 
   
Amount of accrued interest: $                    
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF ELECTION TO REQUIRE PAYMENT
     Pursuant to Section 4(a)(2) of the this 9% Convertible Unsecured Junior
Note Due 2008 dated March •, 2007 of Sipex Corporation (the “Security”), the
undersigned holder of this Security hereby irrevocably exercises the option to
require redemption and repayment of the principal amount of this Security,
together with all accrued interest thereon for which Conversion Rights have not
been exercised, on the day on which the Change of Control (as defined in this
Security) is consummated and directs that such check for such payment be
delivered to the undersigned unless a different name has been indicated below.

             
 
  Dated:        
 
     
 
   
 
                RODFRE HOLDINGS LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

If a check is to be delivered in the name of a Person other than the holder,
please print such Person’s name and address:

     
 
Name
   
 
   
 
Address
   
 
   
 
    Social Security or other Taxpayer Identification Number, if any

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECRETARY’S CERTIFICATE

 



--------------------------------------------------------------------------------



 



SIPEX CORPORATION
SECRETARY’S CERTIFICATE
March 29, 2007
 
     Reference is made to that certain Securities Purchase Agreement (the
“Agreement”) dated as of March 29, 2007 by and among Sipex Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
and Rodfre Holdings LLC. All capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement. This Certificate is being
delivered to satisfy the conditions precedent set forth in Section 6(e) of the
Agreement.
     I, Clyde R. Wallin, do hereby certify that I am the Secretary of the
Company, and that, as such, I am authorized to execute this certificate on
behalf of the Company, and do hereby further certify that:

  1.   Attached hereto as Exhibit A is a true and complete copy of the Restated
Certificate of Incorporation of the Company, (the “Certificate”), certified by
the Secretary of State of Delaware on March 26, 2007 as in effect on the date
thereof. No document with respect to an amendment to the Certificate has been
filed in the office of the Secretary of State of Delaware since March 26, 2007,
and no action has been taken by the Company since such date in contemplation of
any such amendment or the dissolution, merger, or consolidation of the Company,
other than as contemplated by the Agreement.     2.   Attached hereto as
Exhibit B is a true and complete copy of the Amended and Restated Bylaws of the
Company as in full force and effect on the date hereof. No action has been taken
by the stockholders or directors of the Company in contemplation of any
amendment to such bylaws.     3.   Attached hereto as Exhibit C is a true and
complete copy of the resolutions duly adopted by the Board of Directors of the
Company as of March 29, 2007 authorizing the execution, delivery and performance
by the Company of the Agreement and the other Transaction Documents and the
consummation of the transactions contemplated thereby. Such resolutions have not
been amended, modified or rescinded since their adoption and remain in full
force and effect as of the date hereof.

[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name as of March 29, 2007.

                  /s/ Clyde R. Wallin       Clyde R. Wallin, Secretary of the
Company           

[Signature Page to the Secretary’s Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Restated Certificate of Incorporation

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Amended and Restated Bylaws

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
Board Resolutions

-3-



--------------------------------------------------------------------------------



 



SCHEDULE A
WIRE INSTRUCTIONS

     
ACCOUNT NAME:
  [Deutsche Bank Securities]
 
   
THE BANK:
  [Allfirst Bank Baltimore MD]
 
   
ACCOUNT NUMBER:
  [068-87-618]
 
   
ABA/TRANSIT NUMBER:
  [052000113]
 
   
FOR FURTHER CREDIT TO:
  [Sipex Corporation
 
  Account# 210-71019-13]

 